REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and that the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed.  
Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.  The known prior art does not teach claim 1 as a whole, in particular:
a second phase detector coupled to the first clock output of the first PLL device to receive the second clock signal, coupled to the first IO element to receive a third clock single from a second configurable IC, and coupled to an input of the first control circuit, wherein the second configurable IC is operable at a second clock phase that is out of phase with the first clock phase and the second phase detector is operable to generate a second phase difference signal for a phase difference between the second and third clock signals
 
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1.
	In addition, regarding independent claim 11, the known prior art does not teach claim 11 as a whole, in particular:
providing a second phase detector of the first configurable IC;
coupling the second phase detector to the first clock output of the first PLL device to receive the second clock signal;
coupling the second phase detector to the first IO element to receive a third clock single from a second configurable IC;
coupling the second phase detector to an input of the first control circuit,
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 11.
	In addition, regarding independent claim 18, the known prior art does not teach claim 18 as a whole, in particular:
an output driver coupled to the delay line and configured to generate n output signals, the n output signals including a first signal pair and a second signal pair, the first signal pair including a first phase signal and a last phase signal, the second signal pair being associated a second phase signal and a third phase signal, the second phase signal having an adjacent phase relative to the third phase signal;

None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901. The examiner can normally be reached M-F 10-7 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D HOUSTON/Primary Examiner, Art Unit 2842